



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Stewart 
          v. Knoll North America Corp.,







2007 
          BCCA 11



Date: 20070108





Docket: CA33134

Between:

Lorna 
    Stewart and M.I.M. Sales (1993) Inc.

Appellants

(
Plaintiffs
)

And

Knoll 
    North America Corp.

Respondent

(
Defendant
)












Before:


The 
          Honourable Mr. Justice Low




The 
          Honourable Mr. Justice Lowry




The 
          Honourable Madam Justice Kirkpatrick








M.L. 
          Smith


Counsel for the Appellants




J. 
          Kuroyama


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




25 September, 2006




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




08 January 2007








Written 
          Reasons by
:




The Honourable Mr. Justice Low




Concurred 
          in by:




The 
          Honourable Mr. Justice Lowry

The 
          Honourable Madam Justice Kirkpatrick





Reasons for Judgment of the Honourable Mr. Justice Low:

[1]

The appellant and her personal corporation sued the respondent for 
    damages for dismissal without cause from her employment.  They chose to have 
    the action tried before a jury.  The appellants appeal the award of the jury 
    alleging errors on the part of the trial judge.  The appellants also say that 
    the judge erred in not awarding them special costs.

[2]

The jury was given five written questions to record their verdict.  
    With the answers provided by the jury following deliberation, the questions 
    read:

1.         
    What period of reasonable notice do you find to be appropriate?

$17,135.27 
    - One month ($9,301.27) & two months base salary for November & December 
    2001 (2 x $3,917.00 = $7,834.00) + commission earned during Nov/Dec (already 
    paid).

2.         Do you find that the period should be extended 
    by reason of bad faith conduct of the employer?

Yes

3.         If the answer to question 2 is yes, what further 
    period of notice do you find to be appropriate?

Three 
    months (@ $9,301.27 each) = $27,903.81

4.         What is the appropriate amount of damages 
    to be awarded for the notice period?

$9,301.27 
    per month                                                 $45,039.08

5.         What amount, if any, do you find should be 
    deducted from your global award for earnings or commissions in the notice 
    period?

None

[3]

The operative part of the entered order reads thus:

THIS 
    COURT ORDERS that:

1.         
    The Defendant pay the Plaintiffs the amount of $45,039.08 plus pre-judgment 
    interest in the amount of $3,917.19 for a total of $48,956.27; and

2.         
    The Defendant pay the Plaintiffs' costs at Scale 3.

[4]

The respondent is a manufacturer of office furniture.  Between 1994 
    and 2000 it entered into a series of one-year sales agency contracts with 
    the corporate appellant (M.I.M.).  In November 2000 the respondent and M.I.M. 
    agreed to terminate the relationship.  As of 1 January 2001 the appellant 
    Lorna Stewart became an employee of the respondent.

[5]

On 1 November 2001 the respondent terminated Ms. Stewarts employment 
    without cause.  The respondent and Ms. Stewart then discussed a new sales 
    agency contract with M.I.M. but ended that effort because they could not agree 
    on severance pay for the termination of Ms. Stewart as an employee.  Pending 
    a conclusion to these negotiations, Ms. Stewart continued to work for the 
    respondent until the end of 2001.  She received commissions for that two-month 
    period and the jury found that she was also entitled to her base pay for the 
    period.  Hence the complex answer to the first jury question.

[6]

A major issue at trial was whether Ms. Stewart was an employee of the 
    respondent for ten months or for eight years.  The appellants say that the 
    trial judge erred in failing to charge the jury on the factors to be considered 
    in deciding if the independent sales representation relationship required 
    reasonable notice.

[7]

It is not necessary to review at length the evidence on this issue.

[8]

The appellants contended that Ms. Stewart was fully integrated into 
    the respondents operations during the seven years of annual contracts between 
    the respondent and her company, M.I.M.  Therefore, the contracts with M.I.M. 
    notwithstanding, she was in an employee-like relationship with the respondent 
    during the seven years and should be compensated for the dismissal without 
    cause on the basis that she was an eight-year employee.

[9]

The respondent contended that Ms. Stewart was a ten-month employee 
    and that the additional seven-year period should not be taken into account.  
    The respondent relied upon a number of undisputed features of the evidence 
     that each of the contracts between the respondent and M.I.M. described M.I.M. 
    as the Independent Sales Representative and contained a clause stating that 
    M.I.M. was not an employee of the respondent; that the respondent paid M.I.M. 
    its earned commissions without statutory payroll deductions; that the respondent 
    did not provide Ms. Stewart with any employee benefits; that M.I.M. was free 
    to determine how to bring about sales of the respondents products and to 
    determine how to direct its employees to that end; that M.I.M. incurred considerable 
    overhead expenses including leasing its own office and showroom, with some 
    contribution by the respondent to the cost of leasing the showroom; that when 
    Ms. Stewart purchased M.I.M. in 1994 for $57,200 the company sold seven product 
    lines in addition to the products of the respondent with the respondents 
    products accounting for a low of  48% (in 1997) to a high of 98% (in 2000) 
    of M.I.M.s total annual sales; and that M.I.M. had several employees in addition 
    to Ms. Stewart.

[10]

It is beyond dispute that Ms. Stewart was not an employee of the respondent 
    in the classic sense until January 2001.  The issue to be left with the jury 
    was whether, through M.I.M., Ms. Stewarts relationship with the respondent 
    during the seven years was more like that of an employee than of an independent 
    contractor for the purpose of determining reasonable notice.  Under
Marbry 
    Distributors Ltd. v. Avrecan International Inc.
(1999), 171 D.L.R. 
    (4th) 436, 1999 BCCA 172, the true relationship between the parties is a question 
    of fact in each case.  The fact that the party claiming employee status contracts 
    his or her services through a corporate vehicle is not determinative:  see
Bird v. Warnock Hersey Professional Services Ltd.
(1980), 25 
    B.C.L.R. 95 (S.C.).

[11]

The appellants say that the issue of their true relationship with the 
    respondent was inadequately left with the jury in the following passage from 
    the charge:

THE 
    COURT:

I am telling you that it is open to you to take into account all of the 
    circumstances.  I am also telling you, however, as a matter of law that she 
    was not an employee during those contractual terms.  However, you are entitled 
    to take the previous period into account if you are satisfied on the balance 
    of probabilities that the relationship Ms. Stewart had with Knoll during that 
    time justifies a longer period of notice.

[12]

Counsel for the appellants takes this passage out of context.  As was 
    pointed out by counsel for the respondent, when consideration is given to 
    the evidence, the submissions of counsel, and the charge as a whole, the issue 
    of the true relationship between the parties was squarely before the jury.

[13]

All seven contracts were in evidence.  Much of the
viva voce
evidence 
    was directed to how the parties conducted business with each other during 
    the entire eight years.

[14]

Counsel for the appellants made submissions to the jurors designed 
    to persuade them that in reality Ms. Stewart was an eight-year employee.  
    In his opening submission, he identified the length and nature of the relationship 
    between the parties.  Later he told the jury that the factors for them to 
    consider included the duration and permanency of the relationship, reliance, 
    control, the degree of exclusivity, and the degree to which the appellants 
    were required to devote their energies and efforts to the services of the 
    [respondent].  He made it clear to the jury that the appellants wished them 
    to take into account the nature of the relationship between the parties prior 
    to 2001 in determining the length of reasonable notice.

[15]

In his opening to the jury several days later, counsel for the respondent 
    told the jury that Ms. Stewart had been a sales representative entitled to 
    notice based on ten months of service.  He said that the ten-month relationship 
    of Ms. Stewart with the respondent was very different from the previous seven-year 
    relationship between M.I.M. and the respondent, such that the latter should 
    not count towards the setting of Ms. Stewarts severance as an employee.  
    He went on to describe the seven-year relationship in the terms I have summarized 
    above.  No doubt by this time the jurors were already alive to these factual 
    issues from the evidence already adduced in the appellants case, particularly 
    the cross-examination of Ms. Stewart.

[16]

In their final addresses to the jury, both counsel discussed the issue 
    of the length of the employment for the purpose of determining reasonable 
    notice and consequential damages.  Counsel for the appellants emphasized that, 
    during the seven years, the appellants could not sell products of competitors 
    of the respondent.  Employing the language in
Marbry
, he talked 
    about the continuum between independent contractor status and employee status.  
    He said that the appellants were, at worst, in the middle of the continuum 
    and the jury should use an employment period of eight years in fixing the 
    period of reasonable notice.  He made extensive reference to the duration 
    of the business relationship, the degree of reliance of the appellants on 
    the respondent (including the percentage of M.I.M.s revenue from sale of 
    the respondents products), the degree of exclusivity and the business integration 
    test.

[17]

Counsel for the respondent, as would have been expected, submitted 
    to the jury that the employment period for them to consider was ten months.  
    He emphasized the features of the evidence I have listed in para. 9 above.  
    He said that the notice range should be one to three months.  However, if 
    the jury decided to take into account the previous business relationship the 
    appropriate range would be seven to eight months.

[18]

In her final instruction to the jury, the trial judge thoroughly discussed 
    the issue of the length of reasonable notice of termination.  She instructed 
    the jury that they had to take into account all of the evidence and the submissions 
    of counsel on the evidence in fixing an appropriate period of notice.  The 
    trial judge introduced the component issue of the length of employment as 
    follows:

The next factor is the length of time the plaintiff worked 
    for the defendant.  And you know that this is an issue that counsel really 
    concentrated on because they disagree about the effect of the contracts, of 
    the independent sales agreements, and the term where she was an actual employee.

Usually the longer an employee has worked for an employer, 
    the longer the period of notice.  And that is because a long-term employee 
    will likely have a more narrow breadth of experience and will need a longer 
    period of time to find a job because they have been in one job for a long 
    time.  If this case were just based on the time during which Ms. Stewart was 
    formally in an employee status with Knoll, it would probably be a fairly easy 
    case.  However, you know from hearing the evidence and from hearing the submissions 
    that Ms. Stewart takes the position that she was in an employment-type of 
    relationship with Knoll during the time when she was an independent sales 
    representative, and her company, M.I.M. Sales, had a contract with Knoll.  
    Ordinarily, a contractual relationship is defined by its term.  A contract 
    will be for a particular term.  And you saw these contracts here; they were 
    for one year each sequentially.  And there would not be a requirement for 
    notice because the term is known.  You know it ends here, you do not need 
    notice, you know that it is the end of it.  However, there can be situations 
    where relationships of this kind are renewed year after year and that might 
    give rise to expectations that are not strictly in accordance with the terms 
    of the contract, and that is the situation the plaintiff says she is in here.

[19]

The passage set out in para. 11 above, said by the appellants to be 
    an inadequate instruction, followed.  The charge continued:

You have heard the defendant's position, their first 
    position, which is that only the employment period should be taken into account 
    on the basis that for the seven years covered by the sales agreements, Ms. 
    Stewart was running a separate business, M.I.M., and that business in turn 
    had a business relationship with Knoll, and she should not be considered to 
    be in an employee-type of relationship.
This is going to be up to you 
    to determine.

If you do not accept the defendant's first position, 
    that it, that notice is only based on the ten months, then you can assess 
    a reasonable period of notice, taking into account all the circumstances,
and that includes the previous relationship.

[Emphasis 
    added.]

[20]

The trial judge next summarized the positions of both sides with respect 
    to the issue and concluded her instruction on the issue as follows:

So those are the two positions.  They both take very 
    separate and different looks at the evidence and urge you to accept their 
    respective positions on that.  Generally what I see the fundamental difference 
    in their position is  and this is, of course, up to you; I am just trying 
    to coalesce what I see as the fundamental differences  the plaintiff is concentrating 
    on her tasks and activities in her daily work, and she says, "There was 
    just no difference when I was a formal employee versus when I was a contractor 
    through M.I.M.  I did the same job.  It is the same thing whether I was working 
    through M.I.M. or as an employee."  And the defendant says, "Well, 
    look at the corporate structure and the business aspects of M.I.M. and Knoll.  
    And the way the business was run once she became an employee, that was different.  
    Knoll was responsible for it.  Before M.I.M. was responsible for it:"

You are going to have to consider all these 
    factors and determine what length of service should be used to assess the 
    notice period.


[Emphasis 
    added]

[21]

The trial judge did not instruct the jury on the law found in
Marbry
and other cases in a separate part of her charge.  However, she did instruct 
    the jury on the factual issue in some detail, particularly with reference 
    to the evidence and the submissions of counsel.  In doing so, she made it 
    clear that the law gave the jury the option of taking into account the period 
    of seven one-year contracts.  She also made it clear, in terms of the evidence 
    and the arguments in the case, what the jury should take into account on the 
    issue.  I am not persuaded that anything more was required.

[22]

The argument of the appellants does not set out what the trial judge 
    might have said to give the jury a better understanding of the issue.  In 
    my opinion, if the charge had included the language used in the cases it would 
    have served merely to emphasize the weakness of the position of the appellants 
    that is demonstrated by my summary of the respondents position in para. 9 
    above.

[23]

I find no merit in the first ground of appeal.

[24]

The factum of the appellants includes as a ground of appeal that the 
    jury verdict was unreasonable and cannot be supported by the evidence.  At 
    the end of the appellants factum this court is asked to award damages based 
    on a reasonable notice requirement of 24 months.  The body of the factum, 
    apart from submissions on the issue I have already discussed, does not address 
    the assertion that the verdict was unreasonable.  If this is a stand-alone 
    ground of appeal, no basis has been shown for giving effect to it.

[25]

The jury awarded bad faith damages for three additional months of notice 
    based on
Wallace v. United Grain Growers
, [1997] 3 S.C.R. 701.  
    I do not understand the appellants to be contending that this award was inadequate.  
    However, they say that the trial judge should also have left punitive damages 
    with the jury as a separate head of damages.

[26]

On the issue of bad faith, the trial judge instructed the jury that 
    they could extend the notice period (i)f the plaintiff has proven bad faith, 
    unfair dealing or undue insensitivity on the part of Knoll.  There were two 
    things to be considered on this part of the claim  not dealing in good faith 
    by requiring Ms. Stewart to agree to a one-month notice period before discussing 
    a new sales agency contract with M.I.M. and inadequate disclosure by the respondent 
    of internal documents relating to its decision to terminate Ms. Stewarts 
    employment.  Counsel for the respondent admitted to the jury that there was 
    inadequate document disclosure and counsel for the appellants argued for some 
    sort of adverse inference to be drawn against the respondent as a result.

[27]

The trial judge told the jury that they could consider the document 
    disclosure problem only on the bad faith issue and that inadequate disclosure 
    generally was a matter for her to consider on the issue of costs.

[28]

To the extent that the appellants might be asserting on appeal that 
    this instruction was inadequate or in error, I find no error with respect 
    to it.

[29]

As I have said, the appellants do contend that the trial judge erred 
    in refusing to leave the issue of punitive damages with the jury.  On the 
    second day of trial, the respondent objected to the admissibility of certain 
    evidence with respect to pretrial proceedings and the inadequate production 
    of documents by the respondent to the extent that such evidence went to the 
    pleaded claim for punitive damages.  As I understand it, the reference to 
    pretrial proceedings concerned an unsuccessful application brought by the 
    respondent in Ontario
to require the litigation to be conducted in that jurisdiction to the 
    extent that it involved interpretation of the M.I.M. contracts.  Those contracts 
    included a choice of law clause naming
Ontario
.  In addition, the appellants complained about interlocutory motions 
    brought or opposed by the respondent during the course of the subject litigation.

[30]

The trial judge ruled the evidence inadmissible.  After referring to
Vorvis v. I.C.B.C.
, [1989] 1 S.C.R. 1085, 58 D.L.R. (4th) 193, 
    she said this:

[2]        
    Absent an independent actionable wrong giving rise to the potential for punitive 
    damages, the courts have traditionally refused to consider conduct during 
    the litigation as an issue for damages, instead reserving it for costs.

[3]        
    The plaintiff does not take issue with the necessity for an independent actionable 
    wrong on which to found an award of punitive damages, but says conduct during 
    the litigation can constitute such a wrong.  The plaintiff wishes to put before 
    the jury evidence that the defendant instituted an action in Ontario in respect 
    of the corporate claim, disputed the venue for resolution of this matter thus 
    putting the plaintiff to the expense of dealing with two actions, and contested 
    the deponent for and the location of discovery.  In each case the plaintiff 
    was successful on the motion and received costs in the cause.  The plaintiff 
    also says she was prevented from seeing certain documents.  She therefore 
    wishes to assert that the defendant has systematically made the case as difficult 
    and expensive for her as it could, thus further justifying an award of punitive 
    damages.

[31]

The judge discussed
Wallace
on this issue as well as
Whiten v. Pilot Insurance Company
, [2002] 1 S.C.R. 595, 2002 
    SCC 18.  She expressed her conclusion as follows:

[9]        
    The plaintiff here, then, must plead and rely on a separate independent tort, 
    breach of contract or fiduciary duty in order to put this evidence before 
    the court.  The plaintiff says that each of the unsuccessful motions constitutes 
    an independent actionable wrong.  The plaintiff argues that a breach of the 
    Human Rights Code has been held to be an independent actionable wrong in
Gigliotti 
    v. Maxev
(2004), BCJ 94, although it does not give rise to an action within 
    the meaning of the Rules of Court and is resolvable by another tribunal.  
    Therefore, an unsuccessful motion, or series of motions, brought in the course 
    of litigation can constitute an independent actionable wrong.

[10]      
    I do not see the two situations as equivalent.  One involves the breach of 
    a statute, the other involves resort to procedural rules governing litigation.  
    The plaintiff cited no support for the proposition that requiring a party 
    to bring a motion, or a series of motions, under the Rules of Court upon which 
    one is ultimately unsuccessful constitutes an independent actionable wrong.  
    I can think of no basis upon which such a characterization might be justified.  
    There is a specific mechanism in the Rules to deal with exactly this situation.  
    If the defendant is eventually found to be guilty of reprehensible conduct 
    and deserving of chastisement, there is the potential for full indemnification 
    through special costs.

[11]      
    In the result, then, I find there is no independent actionable wrong arising 
    out of the conduct in this litigation.  There is no basis upon which to find 
    that unsuccessful motions constitute an actionable wrong.  No such complaint 
    is pleaded, nor can I see how it could be.  Evidence of procedural steps in 
    the litigation, then, may not be led before the jury.

[32]

After all the evidence had been heard, counsel on both sides raised 
    a number of issues, including whether the claim for punitive damage should 
    go to the jury.  The trial judge gave a lengthy ruling in which she declined 
    to leave that claim with the jury.  She reviewed in detail the difficulties 
    encountered with respect to production of documents in the course of the litigation 
    and the trial.  The respondent is a large company and, although it could have 
    done a better job in searching for documents, the judge concluded that the 
    appellants provided only speculation as to what undisclosed documents existed 
    and as to how they might improve the case for the appellants.  After all, 
    assessment of damages was the only issue, wrongful dismissal having been admitted.  
    The judge dismissed the application of the appellants to strike the statement 
    of defence.  Then she revisited the issue of punitive damages and, as I have 
    said, again concluded that it should not go to the jury.  She said that there 
    was no independent actionable wrong and that, in any event, based on her review 
    of the proceedings, there is no basis on which the conduct of the employer 
    could be said to be so extreme, harsh, vindictive, reprehensible, or malicious 
    as to warrant punishment.  To summarize, she concluded that there was no 
    legal or evidentiary basis for burdening the jury with the issue.

[33]

The appellants have not identified any misapprehension of the evidence 
    or misstatement of the law by the trial judge.  In my opinion, she was manifestly 
    correct in reserving the matter of alleged litigation misconduct (except for 
    the inadequate production of documents as it related to the claim for Wallace 
    damages) for consideration on the issue of costs.

[34]

Finally, the appellants contend that the trial judge erred in declining 
    to award them special costs in her post-trial ruling dated 30 August 2005.  
    Although this issue is raised as a ground of appeal in the appellants factum, 
    it was not specifically developed in written argument.  It received little 
    attention during oral submissions.  The appellants have not presented a persuasive 
    argument for this court interfering with the trial judges exercise of discretion 
    on the issue of costs.

[35]

I would dismiss the appeal.

The Honourable Mr. Justice Low

I agree:

The Honourable Mr. Justice Lowry

I agree:

The Honourable 
    Madam Justice Kirkpatrick


